Danforts, J.
In April 1863, the plaintiff paid the sum of $1,233.12 as war premiums on certain vessels insured against capture or destruction by confederate cruisers. In May 1868, he was adjudicated a bankrupt and the defendant was appointed his assignee. Under the act of Congress of June 5, 1882, by which the Court of Commissioners of Alabama Claims was re-established, he made application to that court for a reimbursement of the premiums so paid. Subsequently by reason of a rule adopted by the court the defendant as assignee came in, prosecuted the claim to judgment and on September 15, 1886, received'thereon the sum of $662.84.
The only question involved is, whether the defendant hoicks that sum in trust for the plaintiff, or as assignee for the creditors in bankruptcy. The fact that it was recovered in his name as assignee can have no effect upon the decision, for, that was the result of adjudication by the commissioners beyond their jurisdiction and therefore not conclusive.
It must now be considered as well settled, that claims allowed by that court under the act of June 23,1874 or June 5,1882 and *315in accordance therewith, for the capture or destruction of property by the confederate cruisers, are such property as would and did pass by an assignment in bankruptcy bearing date after the capture or destruction, and before the allowance, or more accurately stating it, the claim itsel f passed by the assignment and the amount allowed referred back to the loss, took the place of the property so lost and goes where that would have gone. Comegys v. Vasse, 1 Peters, 193; Leonard v. Nye, 125 Mass. 455; Grant v. Bodwell, 78 Maine, 460; Pierce v. Stidworthy, 79 Maine, 234. In these cases the principles involved and cases decided are so exhaustively discussed as to leave nothing to be added. In Comegys v. Vasse, which is the leading case in this country, Mr. Justice Story states the ground of assignability thus, “vested rights ad rem and in re, possibilities coupled with an interest, and claims growing out of, and adhering to property, may pass by assignment.”
This description, presumably, was not intended to include all classes of property assignable, but it clearly goes to the utmost limit of that represented by such claims as are the subject matter of the cases cited. It may, therefore, be safe to assume, that unless the claim under consideration comes within the above description it was not assignable, and the case at bar would be clearly distinguishable from those relied upon in defense.
The origin of the claim shows its nature. It comes from a simple contract between the plaintiff and his insurers. He paid them his money and as a full consideration, received their contract of indemnity in case of a loss. There were no expectations for the future, no foundation for any hope to get his money hack, unless there was a loss. It was only a loss, to or under which, he could have any' claim, or which could give rise to any “possibilities coupled with an interest;” it was only a destruction, or capture of the property insured, by the confederate cruisers, which, could give rise to any claims “growing out of, and adhering to property.” Here was no loss, or destruction, or capture of the property. Hence the whole thing began and ended with the contract. There was, indeed, an increase in the premium paid consequent upon the fact that cruisers were afloat, but so far as *316appears the vessels were not rendered less valuable permanently, or their voyages less profitable by that increase.
Besides, if this claim was in any sense a debt, so as to be assignable, as such, there must necessarily be a debtor. Here there is, or was at the time of the bankruptcy, none. There is no pretense that there was any claim upon the United States government, and it is conceded, that in whatever it did in behalf of the claimants, was in pursuance of its duty as agent for,' or protector of, its subjects. As such, it presented this claim for allowance to the government of Great Britain. Upon objection being made, it was decided that by the international law that government was not liable and the claim was withdrawn. This decision, if not conclusive was satisfactory to the contracting parties, and clearly in accordance with the law applicable.
Thus, we are brought to the conclusion that at the time of the plaintiff’s bankruptcy, tins claim was not assignable, was not in fact an existing right to any description of property, and therefore did not pass under the assignment to the defendant as assignee.
But it is claimed, that by the subsequent proceedings in regard to the claim it is made assignable, and that these proceedings should relate back to the beginning and thus carry the claim to the assignee.
It may be true, that the claim is now assignable. But on what principles of law or equity the result contended for should follow is certainly not apparent. The assignment covers only property existing at its date. The creditors are entitled to so much and to no more. In all the cases relied upon, the corner stone upon which the decision rests, is that at the time of the assignment the claim was assignable property and as such passed by the assignment. If this claim is now assignable it is by virtue- of the act of Congress of June, 1882. There was nothing growing out of the original payment of the insurance money, any more than in the payment of money for any other purchase, to which the creditors were entitled. If they get this claim, they get something to which they were not and are not at all entitled.
It is evident, from the act referred to and the circumstances *317under which it was passed, that Congress did not so intend. It is significant that the act does not, as in the prior one, give the amount awarded to assigns; but this may not be conclusive.
The board of arbitration allowed no amount whatever, for claims of this class, but a sum in gross for damages caused by the capture or destruction of property. The sum allowed was accepted in full for such losses. It then became the duty of the government to provide for such losses. This it did, and the balance left belonged to it as much as any money in its treasury. With this money it saw fit to pay in part, or all, as the amount might be found sufficient, of the sums paid for enhanced premiums. The act of 1882 was passed for this purpose. It was not founded upon any legal or equitable right or claim, nor was it an acknowledgment of such, but was purely and simply a voluntary act, not only as a government not suable, but such would have been its effect as between individuals. Emerson's Heirs v. Hall, 13 Peters, 409. But whether that statute confers a gratuity, or is the creation of a debt, the result is equally fatal to the defense in this case.
The only conflicting decision to which our attention has been directed is that of the commissioners, which rests very largely upon the decisions relied upon in the defense of this case. As we have seen, those cases differ materially and are not authority upon any question involved in this. On the other hand the conclusion here reached, is sustained by Brooks v. Ahrens, 68 Md. 212; Taft v. Marsily, 47 Hun. 175, and Heard v. Sturgis, 146 Mass. 545, in which, especially the hist, will be found a very exhaustive discussion of the principles involved on both sides.

Bill sustained.

Peters, C. J., Walton, Virgin, Emery and Haskell, J.I., concurred.